Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/12/21, 7/14/21 & 9/30/21.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,980,034 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is a base station performing a method which is used in the communication with the user equipment performing the patented technique {e.g. patented claim 1, transmitting, to the base station and after receiving the DCI, one of the first PUSCH or the second PUSCH, wherein based on the transmission of the first PUSCH that would include a report of semi-persistent channel state information overlapping in time with a transmission of the second PUSCH that would include an uplink shared channel, the UE does not transmit the first PUSCH and transmits the second PUSCH}, thus, it would have been obvious to one skilled in the art at the time of the invention was made to implement a reversal of process at the base station so that the base station would be able to communicate (e.g. transmitting and receiving) with the user equipment (e.g. receiving and transmitting).  It has been held that reversal of parts {In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)} or rearrangement of parts {In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)} is an obvious expedient.  Likewise, the application claims 2-8 merely broaden the scope of the patented claims 2-8, respectively.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5 of U.S. Patent No. 10,980,034 B2 (Yang) in view of Seo (US 9,509,389 B2).
With as same reasons as set forth in claims 1 & 5 as above, the application claim 9 does not explicitly disclose that the base station comprising at least one processor; and at least one computer memory  operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor
perform operations {which is a reversal process of the patented claims 1 & 5  of US 10,980,034 B2}.
However, in the same field of endeavor, Seo (US 9,509,389 B2) discloses at least one processor {Seo: processor 110-Fig.11}; and at least one computer memory {Seo: memory 120-Fig.11} operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor {Seo: col.24, line 63-col.25, lines 2, 10-24, wherein “the memory 120 is coupled to the processor 110, and stores a variety of information for driving the processor 110…When the embodiment of the present invention is implemented in software, the aforementioned methods can be implemented with a module (i.e., process, function, etc.) for performing the aforementioned functions. The module may be stored in the memories 120 and 220 and may be performed by the processors 110 and 210”}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Seo’s teaching to Yang’s system with the motivation being to implement the base station with software/hardware or combination thereof for cost saving and easy in updating the system via software instructions without replacing the actual hardware.  This is well known practice in the art.






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Zhou (US 2017/0289969 A1) discloses a user equipment, a network side device and a method for controlling the user equipment. The method includes: generating control information of the user equipment, wherein the control information is adapted to indicate configuration of downlink data reception of the user equipment or configuration of uplink data transmission of the user equipment; adding the generated control information to downlink control signaling; and transmitting the downlink control signaling to the user equipment to instruct the user equipment to configure corresponding parameters according to the control information for data transmission with the network side. The present disclosure can improve configuration flexibility of the user equipment {Figs.2, 4-5, 10}.
	
Jeon (CA 3028778 A1) discloses uplink resources for semi-persistent channel state information (SP-CSI) reports and other uplink transport block transmissions may be managed. If resources allocated to the SP-CSI reports overlap, in time, with resources allocated to the uplink transport block transmissions, a determination of whether to drop an SP-CSI report may be made {Figs. 4, 9, 11, 28-31, 34-35}.

	Zhou (US 2022/0021432 A1) discloses systems, apparatuses, and method for wireless communications. A base station may transmit, and a wireless device may receive, one or more messages that may comprise configuration parameters of semi persistent (SP) channel state information (CSI) reporting and an SP CSI skip indicator indicating that skipping SP CSI report transmission is allowed. The wireless device may skip transmitting an SP CSI report based on the CSI skip indicator {Figs.29-35}.

	Kim (US 2017/0273027 A1) discloses  a wireless access system supporting machine-type communication (MTC), and more specifically, to methods for controlling uplink transmission power by an MTC terminal and apparatuses supporting same. A method for controlling uplink transmission power by an MTC terminal in a wireless access system supporting machine-type communication (MTC), according to one embodiment of the present invention, comprises the steps of: repeatedly receiving, a specific number of times, a first downlink control channel including a first transmission power command (TPC); transmitting, a specific number of times, a first uplink channel according to the transmission power indicated by the first TPC; and receiving a second downlink control channel including a second TPC which commands adjustment of transmission power while transmitting, the specific number of times, the first uplink channel, wherein, while the first uplink channel is being transmitted repeatedly, the first uplink channel can be transmitted according to the transmission power indicated by the first TPC, without reflecting the second TPC {Figs.17-20}.

	Noh (US 20210050976 A1) discloses a method performed by a terminal in a wireless communication system including: receiving, from a base station, configuration information associated with a channel state information (CSI) report including at least one information associated with a CSI resource setting; receiving, from the base station, information associated with channel occupancy duration; determining whether at least one symbol for receiving a channel state information reference signal (CSI-RS) is within channel occupancy duration, based on the at least one information associated with the CSI resource setting and the received information associated with the channel occupancy duration; receiving, from the base station, at least one CSI-RS on the at least one symbol, based on a result of the determining; and when the CSI report is determined to be transmitted, transmitting, to the base station, the CSI report based on the configuration information associated with the CSI report and the received at least one CSI-RS {Figs.8-10, 12-18}.

	Ouchi (US 20220183079 A1) discloses a receiver configured to receive a random access preamble and a transmitter configured to transmit one or multiple medium access control random access responses (MAC RARs) corresponding to the random access preamble. The transmitter sets, in a case that a MAC RAR of the one or multiple MAC RARs is transmitted in a new radio access technology (NR) cell, a timing advance command (TAC) field included in the MAC RAR to have a first size and an uplink (UL) grant to have a second size, and sets. in a case that a MAC RAR of the one or multiple MAC RARs is transmitted in an NR-unlicensed (NR-U) cell, a size of the TAC field included in the MAC RAR to be smaller than the first size and a size of the UL grant to be greater than the second size {Figs.11, 13, 17-21}.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464